Citation Nr: 1732084	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a bilateral sciatic nerve disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a compensable rating for service-connected right inguinal hernia.

5.  Entitlement to a compensable rating for service-connected left inguinal hernia.

6.  Entitlement to an increased rating for service-connected right knee instability, to include the issue of the propriety of a reduction from 20 percent to 10 percent, with an effective date of April 1, 2013.

7.  Entitlement to an increased rating for service-connected left knee instability, to include the issue of the propriety of a reduction from 20 percent to 10 percent, with an effective date of April 1, 2013.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In September 2010, the RO denied claims for service connection for misaligned cervical vertebrae, bilateral wrist carpal tunnel syndrome, and bilateral pinched sciatic nerves, denied claims for compensable ratings for service-connected right inguinal hernia, and left inguinal hernia.

In January 2013, the RO decreased the Veteran's evaluations for her service-connected instability and subluxation due to right knee patellofemoral pain syndrome, and service-connected instability and subluxation due to left knee patellofemoral pain syndrome, from 20 percent to 10 percent, for each knee, with effective dates of April 1, 2013.  

In February 2017, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The issues of entitlement to increased ratings for service-connected right knee instability, and service-connected left knee instability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have carpal tunnel syndrome of either wrist, a 
sciatic nerve disability of either lower extremity, or a cervical spine disability, that are related to her service; she does not have a sciatic nerve disability that was caused or aggravated by a service-connected disability.  

2.  The RO's January 2013 rating decision, which decreased the Veteran's evaluations for her service-connected instability and subluxation due to right knee patellofemoral pain syndrome, and service-connected instability and subluxation due to left knee patellofemoral pain syndrome, from 20 percent to 10 percent, for each knee, with effective dates of April 1, 2013, did not consider required regulatory provisions and denied the Veteran due process.

3.  The Veteran's service-connected right inguinal hernia, and left inguinal hernia, are not shown to be productive of a small, post-operative recurrent hernia or an unoperated irremediable hernia that is not well supportable by a truss or that is not readily reducible.





CONCLUSIONS OF LAW

1.  The criteria for carpal tunnel syndrome of both wrists, a sciatic nerve disability of either lower extremity, and a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The RO's January 2013 rating decision, which decreased the Veteran's evaluations for her service-connected instability and subluxation due to right knee patellofemoral pain syndrome, and service-connected instability and subluxation due to left knee patellofemoral pain syndrome, from 20 percent to 10 percent, for each knee, with an effective date of April 1, 2013, is void ab initio, and the criteria for restoration of the 20 percent rating for these conditions is met at all times since April 1, 2013.  38 C.F.R. §§ 3.105, 3.344 (2016).

3.  The criteria for a compensable disability evaluation for service-connected right inguinal hernia, and/or left inguinal hernia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for bilateral carpal tunnel syndrome, a bilateral sciatic nerve disability, and a cervical spine disability.  During her hearing, held in February 2017, she testified to the following: When asked why she thought service connection was warranted for carpal tunnel syndrome, she replied, "I was claiming -- I was trying to get disability for that, but I can't really claim service connection on that.  I think it was truck driving that tore up my hands."  When she was advised that for a claim for service connection it needs to be shown that that condition began during the military or was caused by the military, she replied, "Yeah, I -- I honestly didn't think either.  I -- I can't think of any -- any way I would be able to show that the wrist problem was from the military at this time."  She indicated that she did not desire to withdraw her claim, although she stated, "I never really expected to get anything out of that anyway."  

With regard to the claim for a cervical spine disability, she testified that she pulled her back during service, and that her muscles tense up.  She asserted that her current cervical spine disability may be due to a head injury during service, specifically, due to an incident in which a heavy cabinet door allegedly fell on her head, after which she started having neck symptoms.  She reported that she had been involved in one motor vehicle accident during service, with no relevant injuries.  She reported being in a number of motor vehicle accidents after service, but said that they were "Not the sort of thing that would cause a serious injury."  

With regard to the claim for a sciatic nerve disability of either lower extremity, she testified that she believes these disabilities may be due to inservice surgeries for bilateral hernias.  

In a statement, received in September 2010, with regard to the claim for bilateral sciatic nerve disabilities, the Veteran stated that this condition is not service connected, and that it occurred while working for a local police department at some point between 2002 and 2006.  With regard to the claim for a cervical spine disability, she stated, "I cannot say that this was service connected as it was not discovered till several years later."  With regard to the claim for bilateral CTS, she stated that this condition is "not service connected, and that it first occurred while working for a transportation company as a truck driver at some point between 1995 and 1998.

The Board first notes that additional medical evidence has been received following the November 2014 supplemental statement of the case, that it is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. §  20.1304 (c).  Accordingly, a remand for RO consideration is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection is currently in effect for irritable bowel syndrome, bilateral knee disabilities, and bilateral hernia repair with scar.  

The Veteran's service treatment records include an operative report, dated in March 1989, which shows that the Veteran underwent a bilateral inguinal herniorrhaphy.  The diagnoses were bilateral inguinal hernias, both direct and indirect on the left side, direct on the left side, and lipoma, left spermatic cord.  The Veteran received a number of follow-up treatments.  A September 1989 report shows that the Veteran's neck, spine, and upper extremities, were clinically evaluated as normal.  In October 1990, the Veteran sustained a head injury after a locker door fell on her head.  An October 1990 "physical profile serial report" indicates that the Veteran was not to do testing or activities involving concentration, while under evaluation and treatment for a head injury.  A number of reports note treatment for post-concussion syndrome.  A February 1991 "physical profile serial report" indicates that the Veteran was not to do a number of activities, to include running and lifting, due to an acquired psychiatric disorder, bilateral knee disorders, and resolving post-concussion syndrome.  A dental history, dated in February 1991, shows that she reported that she was recovering from a blow to her head.  A July 1991 medical board report shows that the Veteran was determined to be unfit for duty due to a bilateral knee disorder, and that she had a resolving post-concussion syndrome that was not ratable.  A separation examination report is not of record; an undated report indicates that a separation examination was not required.  An August 1991 report, signed by the Veteran, indicates that she waived a separation examination.  

As for the post-service medical evidence, it includes VA progress notes, which show that in December 2002, the Veteran sought treatment for complaints of joint pain that included the wrists and neck.  The assessment was arthralgias, possible early RA (rheumatoid arthritis) with multiple symmetric joint involvement.  Subclinical marfans was also a possibility.

In June 2004, the Veteran complained of a two-week history of right buttock pain that radiated down to the right foot.  The pain worsened with prolonged standing and wearing of a utility belt.   The assessment was possible sciatica radiating down the right lower extremity.

In January 2007, the Veteran was noted to have left elbow pain, with "an old injury to the area which is work related," and chronic neck pain.  The assessment was radicular symptoms, left lower extremity vs. peripheral "n. inflammation."  There was also an assessment of possible fibromyalgia.  

In March 2007, the Veteran was noted to have possible early bilateral CTS, and a "history of neck locking 2006."  She was noted to have pes planus and to be wearing arch supports.  

A March 2008 VA knee examination report shows that the Veteran reported a history of low back pain that onset while working for a police department several years earlier and that he had "what he refers to as sciatica pain after wearing a heavy belt and gun about his waist."  On examination, the Veteran had no symptoms of sciatica or radiculopathy.  

VA progress notes, dated beginning in 2009, note CTS with wrist braces.  

A VA progress note, dated in April 2011, notes "some nerve damage after hernia."  This notation was preceded by complaints of genitourinary symptoms; there is no discussion or notation of any sciatic, or other, lower extremity symptoms.  

VA progress notes, dated in 2014, show chiropractic treatment for low back pain, with additional complaints of neck pain.  

The Board finds that the claims must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran was not treated for carpal tunnel, sciatic nerve, or cervical spine symptoms during service.  To the extent that she asserts that she may have a cervical spine disability due to her inservice head injury, the treatment records for her head injury make no menton of cervical spine or neck complaints or symptoms.  There were no findings or notations to indicate that her cervical spine or neck was affected or involved.  There is no diagnosis of a cervical spine disability during service.  To the extent that she argues that she may have a sciatic nerve disability due to her inservice bilateral hernia surgeries, the treatment records for her bilateral hernias make no menton of sciatic nerve, or other lower extremity neurological, complaints or symptoms.  There were no findings or notations to indicate that her legs, to include her sciatic nerves, were affected or involved.  There is no diagnosis of a sciatic nerve disability during service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

The earliest post-service medical evidence of any of the claimed disorders is dated no earlier than December 2002, which is approximately 10 years after separation from service.  There is no competent opinion of record in support of any of the claims on a direct basis.  Finally, and in any event, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent evidence of record to show that any of the claimed conditions were caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  Accordingly, the claims must be denied. 

As a lay person, the Veteran is competent to report what comes to her through her senses, but she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed conditions.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Here the Veteran has conceded that none of the claimed conditions began during service.  See Veteran's statement, received in September 2010; February 2017 hearing transcript.  As such, her opinions are insufficient to provide the requisite nexus.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that she has the claimed conditions due to her service, or a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the weight of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Reductions, Bilateral Knee Instability and Subluxation

The administrative history for the claims is as follows: In September 1992, the RO granted service connection for bilateral patellofemoral pain syndrome (listed as chondromalacia), evaluated as 10 percent disabling prior to May 1992, and as noncompensable thereafter. 

In November 2004, the RO denied claims for increased ratings for the bilateral knees.

The Veteran appealed the issues of entitlement to increased ratings.  In April 2008, the RO granted the claims, to the extent that it assigned 10 percent ratings.  In April 2009, the Board granted the claims, to the extent that it granted service connection for bilateral knee instability, and assigned a separate 20 percent rating for each knee.  The Board's decision is final.  See 38 U.S.C.A. § 7104 (b).

In April 2009, the RO effectuated the Board's decision.  

In February 2010, the Veteran filed claims for increased ratings for her knees.  

In September 2010, the RO denied the claims.  The Veteran appealed.  

In July 2011, following an examination, the RO notified the Veteran that it proposed to reduce her ratings for to 10 percent for each knee.

In January 2013, the RO decreased the Veteran's evaluations for her service-connected instability and subluxation due to right knee patellofemoral pain syndrome, and service-connected instability and subluxation due to left knee patellofemoral pain syndrome, from 20 percent to 10 percent, for each knee, with an effective date of April 1, 2013 for each knee.  

The Veteran has appealed, in part, the issues of whether or not the RO's reductions of the Veteran's ratings from 20 percent to 10 percent, with an effective date of April 1, 2013, were proper.  The issues are construed to include claims of entitlement to increased ratings.  Therefore, the initial issues are whether the RO's reductions in the Veteran's disability ratings for her right knee, and left knee, were legally proper.  

The provisions of paragraphs § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c). 

The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.

In addition, although the regulatory requirements under 38 C.F.R. § 3.344 (a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421. 

A review of the RO's January 2013 decision, the March 2014 statement of the case (SOC), and the November 2014 supplemental statement of the case (SSOC), shows that the RO appears to have essentially analyzed the issue of reduction of the 20 percent evaluations just as it would a claim for an increased rating.  Specifically, the RO failed to discuss the provisions of 38 C.F.R. §§ 3.105 or 3.344 in its analysis.  Of particular note, at no time did its analysis discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  The January 2013 decision, and the SOC and SSOC, merely discussed the rating criteria.  In summary, it does not appear that the RO's rating reductions were in compliance with 38 C.F.R. § 3.344 and Brown. 

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i .e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision). 

Since the rating decision that accomplished the reduction of the 20 percent evaluations for the Veteran's service-connected right knee instability, and service-connected left knee instability, did not properly apply the provisions of 38 C.F.R. § 3.344, the reductions are void.  The appropriate remedy in this case is a restoration of the 20 percent ratings, effective on the dates of the reductions.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 20 percent ratings for service-connected right knee instability, and service-connected left knee instability, were improperly reduced, that the reduction of the ratings is void ab initio, and that the 20 percent ratings for the Veteran's service-connected right knee instability, and service-connected left knee instability, should be restored.  Accordingly, the Board finds that restoration of the 20 percent ratings for the Veteran's service-connected right knee instability, and service-connected left knee instability, effective April 1, 2013, is warranted.

III.  Compensable Ratings, Bilateral Hernias

With regard to the history of the disabilities in issue, the Veteran's service treatment records show that in March 1989, the Veteran underwent a bilateral inguinal herniorrhaphy with Marlex mesh, and an excision of lipoma, left spermatic cord.  The diagnoses were bilateral inguinal hernias, both direct and indirect on the left side, direct on the left side, and lipoma, left spermatic cord.  The Veteran received a number of follow-up treatments; a September 1989 report notes that the Veteran's hernias were "slowly resolving."  An examination report, dated in February 1990, notes bilateral lower quadrant hernia scars, 8 to 10 centimeters, that are well-healed, with no sequelae.  Following separation from service, an August 2005 VA progress note states that there were old, well-healed, bilateral inguinal scars.  A VA progress note, dated in May 2007, states, "no hernia noted."  The VA progress notes contain multiple notations of history of bilateral inguinal hernia repair, and status post hernia repair.  See 38 C.F.R. § 4.1 (2016).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). 

The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338.  Under DC 7338, [hernia, inguinal], a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable. 

A 10 percent rating is warranted for the postoperative recurrence of the hernia that is easily reducible and well supported by truss or belt.  Id. 

An additional 10 percent is warranted for bilateral involvement provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree. [Note].

A QTC examination report, dated in May 2010, shows that the Veteran reported a history of bilateral inguinal hernias in 1989.  The location of the condition was the lower abdomen, left and right.  The Veteran reported current symptoms of discomfort.  She had the following treatment for her hernia condition: She had surgery with residuals of occasional pain in scar area.  She reported the following overall functional impairment(s): some discomfort in scar area.  There are two scars on the anterior sides of the trunk, 9 cm. x 1 cm., on the lower sides of the abdomen.  The scars are linear, superficial scar with no underlying tissue damage, and that are not painful on examination, and are not disfiguring.  The scars do not limit the claimant's motion.  There is no limitation of function due to the scar.  On examination of the abdomen, there was no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no palpable mass, no splenomegaly, no ascites, no liver enlargement, and there is no aortic aneurysm.  No intestinal fistula is noted on examination.  There was no inguinal hernia noted on examination.  There is no ventral hernia present.  No femoral hernia was noted.  The diagnosis was status post bilateral inguinal hernia repair surgery with residual of scars.

A QTC examination report, dated in May 2011, shows that on examination of the abdomen, there was mild lower abdominal discomfort with palpitation.  There were no findings of hepatomegaly, distension of the superficial veins, striae on the abdominal wall, abdominal tenderness to palpation, flank tenderness to palpation, an ostomy, ventral hernia, ascites, splenomegaly or aortic aneurysm.  No intestinal fistula was noted on examination.  There were no scars.  There was no relevant diagnosis.  

VA disability benefits questionnaires (DBQs), dated in March 2014, show the following: On examination, there was no hernia, bilaterally.  There were no painful and unstable scars, or scars with a total area of at least 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The Veteran's hernia conditions, and scars, did not impact her ability to work.  The diagnoses were inguinal hernia, right inguinal hernia repair scar, and left inguinal hernia repair scar.  

The Board finds that the criteria for a compensable rating have not been met, as the medical evidence does not show recurrence since the Veteran's surgery during service.  Accordingly, the criteria for a compensable rating under DC 7338 are not shown to have been met.  The Board finds that the post-service medical records during this time provide highly probative evidence against these claims, outweighing the Veteran's statements, which do little more than seek additional disability compensation.  Her statements do not provide any basis for a higher rating.  

In addition, the evidence does not show that the Veteran has a scar from either of her hernia repairs that is superficial and nonlinear, with an area of 144 square inches (929 sq. cm.) or greater, that she has such scars that are unstable or painful, or that she has such scars that are productive of disabling effects not considered under DC 7802 or 7804, such as (but not limited to) a limitation of functioning.  Accordingly, a compensable rating for a hernia repair scar is not warranted pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805 (2016).

The Board has considered the Veteran's statements that she should be entitled to compensable ratings.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant compensable ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of her service connected disabilities.  

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, she has not submitted evidence of unemployability, or claimed to be unemployable, due to the disabilities on appeal.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this regard, in September 2010, the RO denied a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In December 2010, the Veteran filed a timely notice of disagreement, however, later that same month, she withdrew the claim.  

The Board is not obligated to analyze whether extraschedular referral (either on an individual or collective basis) is warranted in all cases.  The Board must discuss extraschedular ratings only if the issue is argued or raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this case, there is no assertion of entitlement to an extraschedular rating, to include an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).

IV.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  In February 2013, the RO determined that records from the Social Security Administration were unavailable, and that further attempts to obtain them would be futile.  

The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that the conditions for which she is claiming service connection are related to service.  At her hearing she even conceded that her carpal tunnel syndrome was not the result of her military service.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for carpal tunnel syndrome of either wrist, a sciatic nerve disability of either lower extremity, and a cervical spine disability, is denied.

Restoration of the 20 percent disability evaluations for service-connected instability and subluxation due to right knee patellofemoral pain syndrome, and service-connected instability and subluxation due to left knee patellofemoral pain syndrome, is granted effective April 1, 2013, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for service-connected right inguinal hernia is denied.

A compensable rating for service-connected left inguinal hernia is denied.


REMAND

With regard to the issues of entitlement to increased ratings for service-connected right knee instability, and left knee instability, the most recent VA examination report of record is dated in October 2014.  At her hearing, held in February 2017, the Veteran asserted that her most recent VA examination was inadequate, and she appeared to state that her symptoms had worsened.    

As the Veteran argues that the claimed disabilities have worsened since her most recent examination, on remand, the Veteran should be scheduled for an additional knee examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

The Veteran is advised that it is her responsibility to report for any examination and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any additional appropriate development, schedule the Veteran for an examination of her right knee, and left knee, instability, in order to determine the current level of severity of her bilateral knee instability. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knee joints.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  

b) The examiner must provide an opinion as to the severity of the Veteran's right knee and left knee symptoms and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then, readjudicate the issues on appeal.  If either of the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


